Citation Nr: 1648492	
Decision Date: 12/29/16    Archive Date: 01/06/17

DOCKET NO.  06-17 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1972 until May 1976.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburg, Pennsylvania.  

In May 2008, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's electronic claims folder.

This case was previously remanded by the Board in August 2008, May 2009, August 2010, and June 2011, and has since been returned to the Board for further appellate review.  

The Veteran has also perfected an appeal on the issue of entitlement to service connection for a back disability, and that claim will be addressed under separate cover.


FINDING OF FACT

At a September 2016 Board hearing, the Veteran asked to withdraw his claim of entitlement to a TDIU.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the denial of entitlement to a TDIU have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing or on the record at a hearing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204 (c).  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105 (d); 38 C.F.R. §§ 20.101, 20.202.  At a September 2016 Board hearing, the Veteran requested withdrawal of his appeal regarding the issue of entitlement to a TDIU.  See, September 2016 hearing transcript, at page 4.  Accordingly, the Board does not have jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to a TDIU is dismissed.




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


